Exhibit 10.2

FORM OF

REGISTRATION RIGHTS AGREEMENT

THIS REGISTRATION RIGHTS AGREEMENT, dated as of March 17, 2015 (this
“Agreement”), by and between Wheeler Real Estate Investment Trust, Inc., a
Maryland corporation (the “Company”), and the signatory hereto (the
“Purchaser”). This Agreement is made in conjunction with a securities purchase
agreement, dated as of the date hereof, between the Company and the Purchaser
(the “Securities Purchase Agreement”). The Company has entered into securities
purchase agreements with other purchasers (collectively, the “Other Purchasers”)
of the Series C Preferred Shares (as defined below) in the same form as the
Securities Purchase Agreement and is entering into registration rights
agreements with the Other Purchasers in the same form as this Agreement.

WHEREAS, pursuant to the Securities Purchase Agreement, the Purchaser has agreed
to acquire that aggregate number of shares of the Company’s Series C Mandatorily
Convertible Cumulative Perpetual Preferred Stock, $1,000.00 liquidation
preference per share (the “Series C Preferred Shares”), set forth below the
Purchaser’s name on the signature page of the Securities Purchase Agreement, all
of which Series C Preferred Shares may be converted into shares of the Company’s
common stock, par value $0.01 per share (the “Common Shares”), pursuant to the
terms of the Series C Preferred Shares; and

WHEREAS, in connection with the Securities Purchase Agreement, the Company has
agreed to Register (as defined below) for resale by the Holders (as defined
below) the Common Shares received by the Purchaser upon any conversion of the
Series C Preferred Shares (collectively, the “Registrable Shares”); and

WHEREAS, the parties hereto desire to enter into this Agreement to evidence the
mutual covenants of the parties relating thereto.

NOW, THEREFORE, in consideration of the foregoing and the covenants of the
parties set forth herein and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, on the terms and
subject to the conditions set forth herein, the parties hereto hereby agree as
follows:

Section 1. Definitions. Capitalized terms used and not otherwise defined herein
that are defined in the Securities Purchase Agreement shall have the respective



--------------------------------------------------------------------------------

meanings given to such terms in the Securities Purchase Agreement. In this
Agreement, the following terms shall have the following respective meanings:

“Accredited Investor” shall have the meaning set forth in Rule 501(a) of
Regulation D promulgated under the Securities Act.

“Affiliate” shall mean, when used with respect to a specified Person, another
Person that directly, or indirectly through one or more intermediaries,
controls, is controlled by or is under common control with such Person.

“Commission” shall mean the United States Securities and Exchange Commission or
any other federal agency acting as the Commission’s successor in administering
the Securities Act from time to time.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations of the Commission thereunder, all as the same shall be
in effect at the relevant time.

“Filing Deadline” shall mean May 4, 2015.

“Holders” shall mean each record owner of any Registrable Shares from time to
time.

“Indemnified Party” shall have the meaning ascribed to it in Section 5(c) of
this Agreement.

“Indemnifying Party” shall have the meaning ascribed to it in Section 5(c) of
this Agreement.

“Person” shall mean an individual, corporation, partnership, estate, trust,
association, private foundation, joint stock company or other entity.

The terms “Register,” “Registered” and “Registration” refer to (i) a
registration of the Registrable Shares effected by preparing and filing one or
more registration statements with the Commission pursuant to the Securities Act
providing for the sale by the Holders in accordance with the method or methods
of distribution designated by the Holders, together with (ii) the declaration or
ordering of the effectiveness of such registration statement(s) by the
Commission.

 

2



--------------------------------------------------------------------------------

“Registrable Shares” shall have the meaning ascribed to it in the recitals to
this Agreement, except that any particular Registrable Shares once issued shall
cease to be Registrable Shares when (i) a registration statement or registration
statements with respect to the resale of such Registrable Shares shall have
become effective under the Securities Act, or (ii) such Registrable Shares shall
have been sold or become eligible for sale, subject to applicable volume and
manner of sale limitations, in accordance with Rule 144 (or any successor
provision) under the Securities Act.

“Registration Expenses” shall mean any and all fees and expenses incident to the
Company’s performance of or compliance with this Agreement, including, without
limitation: (i) all Commission, FINRA or other registration and filing fees;
(ii) all fees and expenses incurred in connection with compliance with
international, federal or state securities or blue sky laws (including, without
limitation, any registration, listing and filing fees and fees and disbursements
of counsel in connection with blue sky qualification of any of the Registrable
Shares and the preparation of a blue sky memorandum and compliance with the
rules of FINRA); (iii) all expenses in preparing or assisting in preparing, word
processing, duplicating, printing, delivering and distributing any Registration
Statement, any prospectus, any amendments or supplements thereto, any
underwriting agreements, securities sales agreements, certificates and any other
documents relating to the performance under and compliance with this Agreement;
(iv) all fees and expenses incurred in connection with the listing or inclusion
of any of the Registrable Shares on any securities exchange pursuant to
Section 3(n) of this Agreement; (v) the fees and disbursements of counsel for
the Company and of the independent registered public accounting firm of the
Company (including, without limitation, the expenses of any special audit and
“cold comfort” letters required by or incident to the performance of this
Agreement); (vi) reasonable fees and disbursements of one nationally-recognized
securities law counsel, reasonably acceptable to the Company, for the Holders
not to exceed $50,000 (such counsel, “Selling Holders’ Counsel”); provided,
however, that Holders holding a majority of the Registrable Shares may object to
the appointment of such nationally-recognized securities law counsel as Selling
Holders’ Counsel and appoint a new Selling Holders’ Counsel; provided, however,
that if Holders electing to sell Registrable Shares in an underwritten offering
object to the appointment of such nationally-recognized securities law counsel
as Selling Holders’ Counsel and appoint a new Selling Holders’ Counsel, such
objection and appointment shall only be applicable to such underwritten
offering; and (vii) any fees and disbursements customarily paid in issues and
sales of securities (including the fees and expenses of any experts retained by
the Company in connection with any Registration Statement); provided, however,
that Registration Expenses shall exclude Selling Expenses.

 

3



--------------------------------------------------------------------------------

“Rule 144” shall mean Rule 144 promulgated by the Commission under the
Securities Act.

“Securities Act” shall mean the Securities Act of 1933, as amended, and the
rules and regulations of the Commission thereunder, all as the same shall be in
effect at the relevant time.

“Selling Expenses” shall mean all brokers’ or underwriting discounts and
commissions and stock transfer taxes to the sale or disposition of Registrable
Shares by a Holder.

Section 2. Registration.

(a) On or prior to the Filing Deadline, the Company shall prepare and file with
the Commission one or more registration statements on Form S-3 (or, if Form S-3
is not then available to the Company, on such other form of registration
statement as is then available to effect a Registration for resale of the
Registrable Shares (e.g., Form S-11)) for the purpose of effecting a
Registration of the resale of all of the Registrable Shares by the Holders. The
Company shall use its best efforts to cause such Registration Statement to
become effective no later than 120 calendar days after filing and to remain
effective until the earlier of (i) such time as all Registrable Shares covered
thereby have been sold in accordance with the intended distribution of such
Registrable Shares, (ii) the date on which all Registrable Shares covered
thereby have either been transferred pursuant to Rule 144 or are eligible for
resale, without any volume or manner-of-sale restrictions or compliance by the
Company with any current public information requirements, pursuant to Rule 144
(subject to the condition that the Registrable Shares have been transferred to
an unrestricted CUSIP, are listed or are included on the Nasdaq Capital Market,
pursuant to Section 3(n) of this Agreement, or on an alternative trading system
with the Registrable Shares qualified under the applicable state securities or
blue sky laws of all 50 states), or (iii) the date on which all Registrable
Shares covered thereby have been sold to the Company or cease to be outstanding.

(b) In the event the holders of the Company’s Common Shares (the “Common
Shareholders”) do not vote to approve the conversion of the Series C Preferred
Shares into Common Shares at the next annual meeting of the Common Shareholders
to be held on or about June 4, 2015, the Company will use its best efforts to
effect the listing of the Series C Preferred Shares on the Nasdaq Capital
Market. In addition, the Company shall prepare and file with the Commission one
or more registration statements on Form S-3 (or, if Form S-3 is not then
available to the Company, on such other form of registration

 

4



--------------------------------------------------------------------------------

statement as is then available to effect a Registration for resale of the Series
C Preferred Shares (e.g., a Registration Statement on Form S-11)) for the
purpose of effecting a Registration of the resale of all of the Series C
Preferred Shares by the Holders.

Section 3. Registration Procedures.

In connection with the obligations of the Company with respect to any
Registration pursuant to this Agreement, the Company shall use its best efforts
to effect or cause to be effected the registration of the Registrable Shares
under the Securities Act to permit the sale of such Registrable Shares by the
Holder or Holders in accordance with the Holder’s or Holders’ intended method or
methods of distribution, and the Company shall:

(a) notify Selling Holders’ Counsel, in writing, at least ten Business Days
prior to filing a Registration Statement, of its intention to file a
Registration Statement with the Commission and, at least five Business Days
prior to filing, provide a copy of the Registration Statement to Selling
Holders’ Counsel for review and comment; prepare and file with the Commission,
as specified in this Agreement, a Registration Statement(s), which Registration
Statement(s) shall (x) comply as to form in all material respects with the
requirements of the applicable form and include all financial statements
required by the Commission to be filed therewith and (y) be reasonably
acceptable to Selling Holders’ Counsel; notify Selling Holders’ Counsel in
writing, at least five Business Days prior to filing of any amendment or
supplement to such Registration Statement and, at least three Business Days
prior to filing, provide a copy of such amendment or supplement to Selling
Holders’ Counsel for review and comment; and promptly following receipt from the
Commission, provide to Selling Holders’ Counsel copies of any comments made by
the staff of the Commission relating to such Registration Statement(s) and of
the Company’s proposed responses thereto for review and comment;

(b) subject to Section 3(i) hereof, (i) prepare and file with the Commission
such amendments and post-effective amendments to each such Registration
Statement as may be necessary to keep such Registration Statement effective for
the period described in Section 2 hereof; (ii) cause each prospectus contained
therein to be supplemented by any required prospectus supplement, and as so
supplemented to be filed pursuant to Rule 424 or any similar rule that may be
adopted under the Securities Act; and (iii) comply with the provisions of the
Securities Act with respect to the disposition of all securities covered by each
Registration Statement during the applicable period in accordance with the
intended method or methods of distribution by the selling Holders thereof;

(c) furnish to the Holders, without charge, as many copies of each prospectus,
including each preliminary prospectus, and any amendment or supplement thereto
and such other documents as such Holder may reasonably request, in order to
facilitate the public sale or other disposition of the Registrable Shares; the
Company consents to the use of such prospectus, including each preliminary
prospectus, by the Holders, if any, in connection with the offering and sale of
the Registrable Shares covered by any such prospectus;

 

5



--------------------------------------------------------------------------------

(d) use its best efforts to register or qualify, or obtain exemption from
registration or qualification for, all Registrable Shares by the time the
applicable Registration Statement is declared effective by the Commission under
all applicable state securities or “blue sky” laws of such jurisdictions as any
Holder of Registrable Shares covered by a Registration Statement shall
reasonably request in writing, keep each such registration or qualification or
exemption effective during the period such Registration Statement is required to
be kept effective pursuant to Section 3(a) and do any and all other acts and
things that may be reasonably necessary or advisable to enable such Holder to
consummate the disposition in each such jurisdiction of such Registrable Shares
owned by such Holder; provided, however, that the Company shall not be required
to (i) qualify generally to do business in any jurisdiction or to register as a
broker or dealer in such jurisdiction where it would not otherwise be required
to qualify but for this Section 3(d) and except as may be required by the
Securities Act, (ii) subject itself to taxation in any such jurisdiction or
(iii) submit to the general service of process in any such jurisdiction;

(e) use its best efforts to cause all Registrable Shares covered by such
Registration Statement to be registered and approved by such other governmental
agencies or authorities as may be necessary to enable the Holders thereof to
consummate the disposition of such Registrable Shares;

(f) notify each Holder promptly and, if requested by any Holder, confirm such
advice in writing (1) when a Registration Statement has become effective and
when any post-effective amendments and supplements thereto become effective,
(2) of the issuance by the Commission or any state securities authority of any
stop order suspending the effectiveness of a Registration Statement or the
initiation of any legal proceeding for that purpose, (3) of any request by the
Commission or any other federal, state or foreign governmental authority for
(A) amendments or supplements to a Registration Statement or related prospectus
or (B) additional information and (4) of the happening of any event during the
period a Registration Statement is effective as a result of which such
Registration Statement or the related prospectus or any document incorporated by
reference therein contains any untrue statement of a material fact or omits to
state any material fact required to be stated therein or necessary to make the
statements therein not misleading (which information shall be accompanied by an
instruction to suspend the use of the prospectus until the requisite changes
have been made) and (5) at the request of any such Holder, promptly furnish to
such Holder a reasonable number of copies of a supplement to or an amendment of
such prospectus as may be necessary so that, as thereafter delivered to the
purchaser of such securities, such prospectus shall not include an untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading;

(g) use its best efforts to avoid the issuance of, or if issued, to obtain the
withdrawal of, any order enjoining or suspending the use or effectiveness of a
Registration Statement or suspending the qualification of (or exemption from
qualification of) any of the Registrable Shares for sale in any jurisdiction, as
promptly as practicable;

 

6



--------------------------------------------------------------------------------

(h) upon request, furnish to each requesting Holder of Registrable Shares
covered by a Registration Statement, without charge, one conformed copy of such
Registration Statement and any post-effective amendment or supplement thereto
(without documents incorporated therein by reference or exhibits thereto, unless
requested);

(i) upon the occurrence of any event contemplated by Section 3(f)(4) hereof, use
its best efforts to promptly prepare a supplement or post-effective amendment to
a Registration Statement or the related prospectus or any document incorporated
therein by reference or file any other required document so that, as thereafter
delivered to the purchasers of the Registrable Shares, such prospectus will not
contain any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading;

(j) if requested by the representative of the underwriters, if any, or any
Holders of Registrable Shares being sold in connection with such offering,
(i) promptly incorporate in a prospectus supplement or post-effective amendment
such information as the representative of the underwriters, if any, or such
Holders indicate relates to them or that they reasonably request be included
therein and (ii) make all required filings of such prospectus supplement or such
post-effective amendment as soon as reasonably practicable after the Company has
received notification of the matters to be incorporated in such prospectus
supplement or post-effective amendment;

(k) in the case of an underwritten offering, use its best efforts to furnish to
each Holder of Registrable Shares covered by such Registration Statement and the
underwriters a signed counterpart, addressed to each such Holder and the
underwriters, of: (i) an opinion of counsel for the Company, dated the date of
each closing under the underwriting agreement, reasonably satisfactory to such
Holder and the underwriters; and (ii) a “comfort” letter, dated the effective
date of such Registration Statement and the date of each closing under the
underwriting agreement, signed by the independent public accountants who have
certified the Company’s financial statements included in such Registration
Statement, covering substantially the same matters with respect to such
Registration Statement (and the prospectus included therein) and with respect to
events subsequent to the date of such financial statements, as are customarily
covered in accountants’ letters delivered to underwriters in underwritten public
offerings of securities and such other financial matters as such Holder and the
underwriters may reasonably request;

(l) enter into customary agreements (including in the case of an underwritten
offering, an underwriting agreement in customary form and reasonably
satisfactory to the Company) and take all other reasonable action in connection
therewith in order to expedite or facilitate the distribution of the Registrable
Shares included in such Registration Statement and, in the case of an
underwritten offering, make representations and warranties to the Holders
covered by such Registration Statement and to the underwriters in such form and
scope as are customarily made by issuers to underwriters in underwritten
offerings and confirm the same to the extent customary if and when requested;

 

7



--------------------------------------------------------------------------------

(m) make available for inspection by representatives of the Holders and the
representative of any underwriters participating in any offering pursuant to a
Registration Statement and any special counsel or accountants retained by such
Holders or underwriters, all financial and other records, pertinent corporate
documents and properties of the Company and cause the respective officers,
directors and employees of the Company to supply all information reasonably
requested by any such representatives, the representative of the underwriters,
counsel thereto or accountants in connection with a Registration Statement;
provided, however, that such records, documents or information that the Company
determines, in good faith, to be confidential and notifies such representatives,
representative of the underwriters, counsel thereto or accountants are
confidential shall not be disclosed by such representatives, representative of
the underwriters, counsel thereto or accountants unless (i) the disclosure of
such records, documents or information is necessary to avoid or correct a
misstatement or omission in a Registration Statement or prospectus, (ii) the
release of such records, documents or information is ordered pursuant to a
subpoena or other order from a court of competent jurisdiction, or (iii) such
records, documents or information have been generally made available to the
public; provided, further, that the representatives of the Holders and any
underwriters will use best efforts, to the extent practicable, to coordinate the
foregoing inspection and information gathering and not materially disrupt the
Company’s business operations;

(n) use its best efforts (including, without limitation, seeking to cure any
deficiencies cited by the exchange or market in the Company’s listing or
inclusion application) to list or include all Registrable Shares on the Nasdaq
Capital Market;

(o) prepare and file in a timely manner all documents and reports required by
the Exchange Act and, to the extent the Company’s obligation to file such
reports pursuant to Section 15(d) of the Exchange Act expires prior to the
expiration of the effectiveness period of the Registration Statement as required
by Section 3(a) hereof, the Company shall register the Registrable Shares under
the Exchange Act and shall maintain such registration through the effectiveness
period required by Section 3(a) hereof;

(p) provide a CUSIP number for all Registrable Shares not later than the
effective date of the Registration Statement;

(q) (i) otherwise use its best efforts to comply with all applicable rules and
regulations of the Commission, (ii) make generally available to its
stockholders, as soon as reasonably practicable, earnings statements covering at
least 12 months beginning after the effective date of the Registration Statement
that satisfy the provisions of Section 11(a) of the Securities Act and Rule 158
thereunder, but in no event later than 45 calendar days after the end of each
fiscal year of the Company and (iii) not file any Registration Statement or
prospectus or amendment or supplement to such Registration Statement or
prospectus to which any Holder of Registrable Shares covered by any Registration
Statement shall have reasonably objected on the grounds that such Registration
Statement or prospectus or amendment or supplement does not comply in all
material respects with the requirements of the Securities Act, such Holder
having been furnished with a copy thereof at least two Business Days prior to
the filing thereof;

 

8



--------------------------------------------------------------------------------

(r) provide and cause to be maintained a registrar and transfer agent for all
Registrable Shares covered by any Registration Statement from and after a date
not later than the effective date of such Registration Statement;

(s) in connection with any sale or transfer of the Registrable Shares (whether
or not pursuant to a Registration Statement) that will result in the securities
being delivered no longer being Registrable Shares, cooperate with the Holders
and the representative of the underwriters, if any, to facilitate the timely
preparation and delivery of certificates representing the Registrable Shares to
be sold, which certificates shall not bear any restrictive transfer legends
(other than as required by the Company’s charter, as amended) and to enable such
Registrable Shares to be in such denominations and registered in such names as
the representative of the underwriters, if any, or the Holders may request at
least three Business Days prior to any sale of the Registrable Shares;

(t) in connection with the initial filing of a Registration Statement and each
amendment thereto with the Commission pursuant to Section 2 hereof, filing with
the Financial Industry Regulatory Authority, Inc. (“FINRA”) of all forms and
information required or requested by FINRA in order to obtain written
confirmation from FINRA that FINRA does not object to the fairness and
reasonableness of the underwriting terms and arrangements (or any deemed
underwriting terms and arrangements) (each such written confirmation, a “No
Objections Letter”) relating to the resale of Registrable Shares pursuant to the
Registration Statement, including, without limitation, information provided to
FINRA through its Public Offering System, and pay all costs, fees and expenses
incident to FINRA’s review of the Registration Statement and the related
underwriting terms and arrangements, including, without limitation, all filing
fees associated with any filings or submissions to FINRA and the legal expenses,
filing fees and other disbursements of any FINRA member that is the Holder of,
or is affiliated or associated with an owner of, Registrable Shares included in
the Registration Statement (including in connection with any initial or
subsequent member filing); and

(u) in the case of an underwritten offering, use its best efforts to cooperate
and assist in any filings required to be made with FINRA and in the performance
of any due diligence investigation by any underwriter and its counsel (including
any “qualified independent underwriter,” if applicable) that is required to be
retained in accordance with the rules and regulations of FINRA.

The Company may require the Holders to furnish (and each Holder shall furnish)
to the Company such information regarding the proposed distribution by such
Holder of such Registrable Shares as the Company may from time to time
reasonably request in writing or as shall be required to effect the registration
of the Registrable Shares, and no Holder shall be entitled to be named as a
selling stockholder in any Registration Statement and no Holder shall be
entitled to use the prospectus forming a part thereof if such Holder does not
provide such information to the Company. Any Holder that sells

 

9



--------------------------------------------------------------------------------

Registrable Shares pursuant to a Registration Statement or as a selling security
holder pursuant to an underwritten offering shall be required to be named as a
selling stockholder in the related prospectus and to deliver a prospectus to
purchasers. Each Holder further agrees to furnish promptly to the Company in
writing all information required from time to time to make the information
previously furnished by such Holder not misleading.

Each Holder agrees that, upon receipt of any notice from the Company of the
happening of any event of the kind described in Section 3(f)(3) or 3(f)(4)
hereof, such Holder will immediately discontinue disposition of Registrable
Shares pursuant to a Registration Statement until such Holder’s receipt of the
copies of the supplemented or amended prospectus. If so directed by the Company,
such Holder will deliver to the Company (at the expense of the Company) all
copies in its possession, other than permanent file copies then in such Holder’s
possession, of the prospectus covering such Registrable Shares current at the
time of receipt of such notice.

Section 4. Expenses of Registration. The Company shall pay all Registration
Expenses in connection with the Registration of the Registrable Shares pursuant
to this Agreement. Each Holder participating in a Registration pursuant to this
Section 4 shall bear such Holder’s proportionate share (based on the total
number of Registrable Shares sold in such registration) of the Selling Expenses
in connection with a registration of Registrable Shares pursuant to this
Agreement.

Section 5. Indemnification.

(a) The Company will indemnify each Holder, each Holder’s officers and
directors, and each person controlling such Holder within the meaning of
Section 15 of the Securities Act, against all expenses, claims, losses, damages
and liabilities (including reasonable legal fees and expenses), arising out of
or based on any untrue statement (or alleged untrue statement) of a material
fact contained in any registration statement or prospectus relating to the
Registrable Shares, or any amendment or supplement thereto, or based on any
omission (or alleged omission) to state therein a material fact required to be
stated therein or necessary to make the statements therein not misleading;
provided, however, that the Company will not be liable in any such case to the
extent that any such claim, loss, damage, liability or expense arises out of or
is based on any untrue statement (or alleged untrue statement) or omission (or
alleged omission), made in reliance upon and in conformity with information
furnished in writing to the Company by such Holder or underwriter for inclusion
therein.

(b) Each Holder will indemnify the Company, each of its directors and each of
its officers who signs the registration statement, each underwriter, if any, of
the

 

10



--------------------------------------------------------------------------------

Company’s securities covered by such registration statement, and each person who
controls the Company or such underwriter within the meaning of Section 15 of the
Securities Act, against all expenses, claims, losses, damages and liabilities
(including reasonable legal fees and expenses), arising out of or based on any
untrue statement (or alleged untrue statement) of a material fact contained in
any such registration statement or prospectus relating to the Registrable
Shares, or any amendment or supplement thereto, or based on any omission (or
alleged omission) to state therein a material fact required to be stated therein
or necessary to make the statements therein not misleading, in each case to the
extent, but only to the extent, that such untrue statement or omission or
alleged untrue statement or omission is made in such registration statement or
prospectus, or any amendment or supplement thereto, in reliance upon and in
conformity with information furnished in writing to the Company by such Holder
or underwriter for inclusion therein.

(c) Each party entitled to indemnification under this Section 5 (the
“Indemnified Party”) shall give written notice to the party required to provide
indemnification (the “Indemnifying Party”) promptly after such Indemnified Party
has knowledge of any claim as to which indemnity may be sought, but the omission
to so notify the Indemnifying Party shall not relieve it from any liability
which it may have to the Indemnified Party pursuant to the provisions of this
Section 5 except to the extent of the actual damages suffered by such delay in
notification. The Indemnifying Party shall assume the defense of such action,
including the employment of counsel to be chosen by the Indemnifying Party to be
reasonably satisfactory to the Indemnified Party, and payment of expenses. The
Indemnified Party shall have the right to employ its own counsel in any such
case, but the legal fees and expenses of such counsel shall be at the expense of
the Indemnified Party, unless the employment of such counsel shall have been
authorized in writing by the Indemnifying Party in connection with the defense
of such action, or the Indemnifying Party shall not have employed counsel to
take charge of the defense of such action or the Indemnified Party shall have
reasonably concluded that there may be defenses available to it or them which
are different from or additional to those available to the Indemnifying Party
(in which case the Indemnifying Party shall not have the right to direct the
defense of such action on behalf of the Indemnified Party), in any of which
events such fees and expenses shall be borne by the Indemnifying Party. No
Indemnifying Party, in the defense of any such claim or litigation, shall,
except with the consent of the Indemnified Party, consent to any of any judgment
or enter into any settlement which does not include as an unconditional term
thereof the giving by the claimant or plaintiff to such Indemnified Party of a
release from all liability in respect to such claim or litigation. If the
Indemnifying Party is not entitled to, or elects not to, assume the defense of a
claim, it shall not be obligated to pay the fees and expenses of more than one
counsel for all parties indemnified by such Indemnifying Party with respect to
such claim.

 

11



--------------------------------------------------------------------------------

(d) If the indemnification provided for in this Section 5 is unavailable to a
party that would have been an Indemnified Party under this Section 5 in respect
of any expenses, claims, losses, damages and liabilities referred to herein,
then each party that would have been an Indemnifying Party hereunder shall, in
lieu of indemnifying such Indemnified Party, contribute to the amount paid or
payable by such Indemnified Party as a result of such expenses, claims, losses,
damages and liabilities in such proportion as is appropriate to reflect the
relative fault of the Indemnifying Party on the one hand and such Indemnified
Party on the other in connection with the statement or omission which resulted
in such expenses, claims, losses, damages and liabilities, as well as any other
relevant equitable considerations. The relative fault shall be determined by
reference to, among other things, whether the untrue or alleged untrue statement
of a material fact or the omission or alleged omission to state a material fact
relates to information supplied by the Indemnifying Party or such Indemnified
Party and the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent such statement or omission. The Company and
each Holder agree that it would not be just and equitable if contribution
pursuant to this Section 5(d) were determined by pro rata allocation or by any
other method of allocation which does not take account of the equitable
considerations referred to above in this Section 5(d).

(e) No person found by a court of competent jurisdiction to have made a
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any person who was not
guilty of such fraudulent misrepresentation.

(f) In no event shall any Holder be liable for any expenses, claims, losses,
damages or liabilities pursuant to this Section 5 in excess of the net proceeds
to such holder of any Registrable Shares sold by such Holder.

Section 6. Information to be Furnished by Holders. Each Holder shall furnish the
Company such information as the Company may reasonably request and as shall be
required in connection with the Registration and related proceedings referred to
in Section 2 hereof. At least ten Business Days prior to the first anticipated
filing date of any Registration Statement, the Company shall notify each Holder
of the information the Company requires from such Holder if such Holder elects
to have any of the Registrable Shares included in the Registration Statement.
Each Holder shall provide such information to the Company at least five Business
Days prior to the first anticipated filing

 

12



--------------------------------------------------------------------------------

date of such Registration Statement if such Holder elects to have any of the
Registrable Shares included in the Registration Statement. If any Holder fails
to provide the Company with such information within five Business Days of
receipt of the Company’s request, the Company’s obligations under Section 2
hereof, as applicable, with respect to such Holder or the Registrable Shares
owned by such Holder shall be suspended until such Holder provides such
information; provided, however, if such Holder provides such information 30 or
more calendar days after the Company had provided notice and there are
additional costs or expenses necessary to be incurred to include such Holder’s
Registrable Shares, such Holder shall be responsible for payment of these costs
and expenses.

Section 7. Rule 144 Sales.

(a) The Company covenants with each Holder that it will file the reports
required to be filed by the Company under the Exchange Act, so as to enable any
Holder to sell Registrable Shares pursuant to Rule 144 under the Securities Act.

(b) In connection with any sale, transfer or other disposition by any Holder of
any Registrable Shares pursuant to Rule 144 under the Securities Act, the
Company shall cooperate with such Holder to facilitate the timely preparation
and delivery of physical certificates representing Registrable Shares to be sold
and not bearing any Securities Act legend, and enable certificates for such
Registrable Shares to be for such number of shares and registered in such names
as the selling Holder may reasonably request at least three Business Days prior
to any sale of Registrable Shares.

Section 8. Miscellaneous.

(a) Governing Law. This Agreement in all respects shall be governed by, and
construed in accordance with, the internal laws of the State of New York,
without reference to its conflict of law provisions (other than Section 5-1401
of the New York General Obligations Law).

(b) Amendment. No supplement, modification, waiver or termination of this
Agreement shall be binding unless executed in writing by the party to be bound
thereby.

(c) Notices, etc. Each notice, demand, request, request for approval, consent,
approval, disapproval, designation or other communication (each of the foregoing
being referred to herein as a notice) required or desired to be given or made

 

13



--------------------------------------------------------------------------------

under this Agreement shall be in writing (except as otherwise provided in this
Agreement), and shall be effective and shall be deemed to have been duly given
and effective upon actual receipt (or refusal of receipt). If the address of a
party has changed, then such party promptly shall by Notice to the other parties
given in accordance with this Section 8(c) designate a new address for receipt
of Notices hereunder. For the avoidance of doubt, if a Notice given in
accordance with this Section 8(c) to a party is returned to the sender as being
refused or undeliverable (or having a similar status), then such Notice to such
party shall be deemed to have been duly given and effective on the date that
such Notice was originally sent. Notices shall be addressed as follows: (a) if
to the Purchaser, at the Purchaser’s address or fax number set forth below its
signature to the Securities Purchase Agreement, or at such other address or fax
number as the Purchaser shall have furnished to the Company in writing, or
(b) if to any assignee or transferee of an Purchaser, at such address or fax
number as such assignee or transferee shall have furnished the Company in
writing, or (c) if to the Company, at the Company’s address or fax number set
forth in the Securities Purchase Agreement, or at such other address or fax
number as the Company shall have furnished to the Purchasers or any assignee or
transferee. Any notice or other communication required to be given hereunder to
a Holder in connection with a registration may instead be given to the
designated representative of such Holder.

(d) Counterparts. This Agreement may be executed with counterpart signature
pages or in two or more counterparts, all of which when taken together shall be
considered one and the same agreement and shall become effective when
counterparts have been signed by each party and delivered to the other party, it
being understood that both parties need not sign the same counterpart. In the
event that any signature is delivered by facsimile transmission, or by e-mail
delivery of a “.pdf” format data file, such signature shall create a valid and
binding obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile signature page
were an original thereof.

(e) Severability. In the event that any provision of this Agreement becomes or
is declared by a court of competent jurisdiction to be illegal, unenforceable or
void, this Agreement shall continue in full force and effect without said
provision.

(f) Section Titles. Section titles are for descriptive purposes only and shall
not control or alter the meaning of this Agreement as set forth in the text.

(g) Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the successors and assigns of each of the parties hereto,
including, without limitation and without the need for an express assignment or
assumption, subsequent Holders.

 

14



--------------------------------------------------------------------------------

(h) Remedies. The Company and the Purchaser acknowledge that there would be no
adequate remedy at law if either party fails to perform any of its obligations
hereunder, and accordingly each party hereto agrees that the Company and each
Holder, in addition to any other remedy to which it may be entitled at law or in
equity, shall be entitled to compel specific performance of the obligations of
the other party under this Agreement in accordance with the terms and conditions
of this Agreement in any court of the United States or any State thereof waving
jurisdiction.

(i) Attorneys’ Fees. If the Company or any Holder brings an action to enforce
its rights under this Agreement, the prevailing party in the action shall be
entitled to recover its costs and expenses, including, without limitation,
reasonable attorneys’ fees, incurred in connection with such action, including
any appeal of such action.

[Signature Page Follows]

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

WHEELER REAL ESTATE INVESTMENT TRUST, INC.

By:

 

Jon S. Wheeler Chairman and Chief Executive Officer Date:

 

PURCHASER By:

 

Name:

 

Address:

 

Date:

 

If signing on behalf of a corporation, partnership or other entity, please also
provide the following information:

 

Entity Name:

 

Title:

 

Tax Identification:

 

 

16